UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7134



CALVIN LEON HENDERSON,

                                             Petitioner - Appellant,

          versus

RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-95-1083-2)


Submitted:   October 17, 1996             Decided:   October 25, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Calvin Leon Henderson, Appellant Pro Se.     Marla Graff Decker,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed pursuant to 28 U.S.C. § 2254 (1994),

as amended by Antiterrorism and Effective Death Penalty Act of
1996, Pub. L. No. 104-132, 110 Stat. 1214. We have reviewed the

record and the district court's opinion accepting the recommen-

dation of the magistrate judge and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss

the appeal on the reasoning of the district court. Henderson v.

Angelone, No. CA-95-1083-2 (E.D. Va. July 1, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2